Title: To James Madison from Richard O’Brien, 5 November 1802
From: O’Brien, Richard
To: Madison, James


					
						
						Algiers ca. 5 November 1802
					
					The watch I sent by my drogerman as a present to The Generl. of marine and minister for foreign affairs, as the dey and Prime Minister has three times Seriously demanded of me what account I had, or when I might expect, The Vessel from the UStates, with the annuities And I seen the necesity of giving for Ansr. that I had private information that a Vessel was loading in Philadelphia for Algiers—further this day, the dey Sent to the dean Sweden  Batavian and American Consuls to inform them to write to Their Govts.—and to have brought to this City, with dispatch, 1000 Barrels of Gunpowder from Each  If not he threatens to be Angry—
					But before this order I had Seen the necesity, of in Some respects, Secureing the friendship of the Marine Minister, on our affairs as he is of great influence and his representations to The dey is of great weight, and his friendship is to be Secured and Searched for beffore the Squall Comes on:—
					   Next as he is not on a very friendly footing with The Prime minister and Jew directory I Could not well get the watch from the latter as they would inform The Prime minister, and if the Generl. of The marine Knew That I got The watch or present from Bacris & Busnachs, he would not receive it.  Under These Considerations I had no Alternative but to get it from Monsr. Fraisinet, for which present permit me to Observe that it is Contrary to Custom or Usanza to get a receipt or Certificate, from The Genrl. of The marine for The Same  Sir I, am respectfully—Your Most Obed. Servt.
					
						Rd. O.Brien
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
